Citation Nr: 1529534	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for depressive disorder, currently rated as 30 percent disabling prior to July 12, 2007 and 50 percent disabling thereafter.

2.  Entitlement to a higher initial rating for right eye retinopathy, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a low back disability, currently rated as noncompensable prior to February 28, 2013 and 20 percent disabling thereafter.

4.  Entitlement to a higher initial rating for left foot plantar fasciitis, currently rated as noncompensable prior to February 28, 2013 and 10 percent disabling thereafter.

5.  Entitlement to a higher initial rating for right foot plantar fasciitis, currently rated as noncompensable prior to February 28, 2013 and 10 percent disabling thereafter.

6.  Entitlement to a higher initial rating for sinusitis, currently rated as noncompensable prior to February 28, 2013 and 10 percent disabling thereafter.

7.  Entitlement to a higher initial rating for hypertension, currently rated as noncompensable.

8.  Entitlement to a higher initial rating for hemorrhoids, currently rated as noncompensable.

9.  Entitlement to a higher initial rating for a right shoulder scar, currently rated as noncompensable.

10.  Entitlement to a higher initial rating for residual scar of the back, currently rated as noncompensable.  

11.  Entitlement to service connection for a bilateral elbow disability, previously claimed as joint pain.

12.  Entitlement to service connection for Achilles tendonitis.

13.  Entitlement to service connection for a left shoulder disability.

14.  Entitlement to service connection for a right shoulder disability.

15.  Entitlement to service connection for a neck disability.

16.  Entitlement to service connection for glaucoma, claimed as ocular hypertension.  

17.  Entitlement to service connection for skin lesions of the scalp and occipital areas, also claimed as dermatitis.

18.  Entitlement to a total disability rating based upon individual unemployability prior to October 2, 2010.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to February 1994, February 2003 to April 2003 and September 2004 to August 2006, including service in Southwest Asia in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  The Veteran timely appealed.  

In April 2013, the RO granted higher initial ratings for service-connected depression, low back disability, left and right plantar fasciitis, and sinusitis.  As higher schedular ratings are available for all of these disabilities, they remain on appeal.  

Review of the electronic folders (efolder) shows that the updated VA treatment records are associated with the Virtual VA efolder and Spanish translated documents are associated with the Veterans Benefits Management System (VBMS).   

The issues of service connection for a bilateral elbow disability and higher initial ratings for sinusitis and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 3, 2009, the social and occupational impairment caused by the Veteran's service-connected depressive symptoms most closely approximated a severity of reduced reliability in social and occupational function.   

2.  Beginning March 3, 2009, the social and occupational impairment caused by the Veteran's service-connected major depressive symptoms most closely approximated a severity of deficiencies in most areas of function; total impairment in social function has not been demonstrated.   

3.   The visual acuity of the Veteran's service-connected right eye disability is at worse 20/100; concentric contraction of the right eye visual field is greater than 15 degrees and incapacitating episodes are not demonstrated. 

4.  Resolving reasonable doubt in the Veteran's favor, prior to June 29, 2009, his service-connected low back disability was productive of lumbar tenderness without causing an abnormal gait or spinal contour.

5.  Beginning June 29, 2009, the functional motion loss due to lumbar spine disability equated to forward flexion between 30 and 60 degrees, even with consideration to functional impairments.

6.  The Veteran's low back disability has not been characterized by functional forward flexion motion loss of 30 degrees or less, ankylosis, or incapacitating episodes.

7.  Hypertension has not been manifested by predominant diastolic blood pressures of 100 or more or predominant systolic blood pressures of 160 or more.

8.  The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia.

 9.  The postoperative scars of the right shoulder and back are superficial, painless, and stable; they do not cause additional functional impairment of the affected areas.

10.  Resolving reasonable doubt in the Veteran's favor, the Veteran has Achilles tendonitis related to active service.  

11.  A March 2006 X-ray report confirms that the Veteran has degenerative arthritis affecting both shoulder joints.  

12.  A June 1993 VA X-ray report confirms that the Veteran has degenerative arthritis in his cervical spine.  

13.  Resolving reasonable doubt in the Veteran's favor, the Veteran has glaucoma related to active service.  

14.  Resolving reasonable doubt in the Veteran's favor, the Veteran has dermatitis and skin lesions of the scalp and occipital areas related to active service.

15.  Beginning March 3, 2009, the Veteran has been incapable of gainful employment due to service-connected disabilities; on that date, he met the schedular TDIU criteria.  


CONCLUSIONS OF LAW

1.  Prior to March 3, 2009, the criteria for a 50 initial rating, but no higher, for depressive disorder are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  Beginning March 3, 2009, the criteria for a 70 percent initial rating, but no higher, for depressive disorder are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9434 (2014).

3.  The criteria for an initial rating in excess of 10 percent for a service-connected right eye disability are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.75, 4.76, 4.76a, 4.77, 4.79, 6099-6006, DC (2008).

4.  Prior June 29, 2009, the criteria for a 10 percent initial rating, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242 (2014).

5.  Beginning June 29, 2009, the criteria for a 20 percent initial rating, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242 (2014).

6.  The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2014).

7.  The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b); 4.31, 4.114, DC 7336 (2014).

8.  The criteria for an initial compensable rating for right shoulder scars are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008). 

9.  The criteria for an initial compensable rating for a back scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008). 

10.  The criteria for service connection for Achilles tendonitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

11.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).

12.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).  

13.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).  

14.  The criteria for service connection for glaucoma are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

15.  The criteria for service connection for dermatitis, to include skin lesions of the scalp and occipital area, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

16.  Beginning March 3, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As the service connection claims adjudicated in this decision are fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The RO provided the required notice in a July 2007 letter sent to the Veteran; including notice about how VA assigns disability ratings and effective dates.  For the higher initial rating claims, these claims are substantiated upon the grant of service connection.  See id.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims have been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, Social Security Administration (SSA) records and statements from the Veteran.  The Board notes that the February 2013 VA eye examiner referred to February 2011 VA optometry records that are not otherwise associated with the record.  She reported the pertinent optometry findings in detail.  A remand to obtain the February 2011 VA optometry records does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).

The Veteran had the following VA examinations: July 2007 general medical examination covering the claimed sinusitis, plantar fasciitis, Achilles tendonitis, hypertension, scars of the back and right shoulder, dermatitis, neck, low back, right and left shoulders, hemorrhoids, and joints.  He also had a separate July 2007 eye examination and an August 2007 psychiatric examination.  It also appears that a separate VA orthopedic examination was scheduled for July 23, 2007 for the claimed cervical spine, bilateral shoulder, and joint pain.  The July 2007 VA orthopedic examination report is not found within the claims folder.  An August 2007 note indicates that the VA orthopedic examination was cancelled.  

The Veteran was afforded updated VA examinations in June 2009 for his service-connected low back disability and in February 2012 for service-connected depression.  Most recently, he was afforded February 2013 VA examinations for service-connected low back, bilateral foot, scars, eyes, hypertension, sinusitis, and hemorrhoid disabilities.  There is no indication that these disabilities have materially increased since the February 2013 VA examination.  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Higher initial rating claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this appeal, the Veteran is challenging the initially assigned disability ratings.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(1) Depressive disorder

The Veteran is service-connected for a depressive disorder, currently rated as 30 percent disabling prior to July 12, 2007 and 50 percent disabling thereafter.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  He contends higher initial ratings are warranted.  

Depression is rated under 38 C.F.R. § 4.130, DC 9434, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Lastly, a 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

July 2007 VA treatment records reflect that the Veteran had his initial psychiatric evaluation.  He reported having nightmares, frequent intrusive memories, emotional numbness/ detachment, hypervigilance, poor concentration, distrustfulness, sad mood, hopelessness, among other similar symptoms.  Mental status examination (MSE) showed the Veteran to present with appropriate grooming and hygiene.  The examiner assessed the Veteran as cooperative, but noted anxiety and hypervigilance.  Speech was clear and coherent, but pressured in tone.  Thought process was logical and relevant.  The Veteran denied having psychosis or homicidal/ suicidal ideations.  The examiner assessed judgment and insight as poor.  He diagnosed posttraumatic stress disorder (PTSD) and major depressive disorder, recurrent, moderate.  He listed a GAF of 45.  

In August 2007, the Veteran was afforded a VA psychiatric examination with review of the claims folder.  He reported being divorced and the father of three children.  He currently lived alone and described his family relationships as isolative.  He reported reading as his leisure activity.  He currently experienced sleep disturbances, anxiety, intrusive memories, and social withdrawal.  MSE showed the Veteran to have a clean appearance, unremarkable psychomotor activity, spontaneous speech, cooperative attitude, constricted affect, and a lonely mood.  Attention and orientation were fully intact.  Thought process and content were unremarkable.  He denied any psychosis or homicidal/ suicidal behaviors.  Impulse control was assessed as good and memory was normal.  The Veteran reported that he recently missed work due to his psychiatric symptoms.  He explained that he worked for the Army and the service members in uniforms upset him.  The examiner diagnosed depressive disorder and assigned a GAF of 60.  

An August 2007 VA social worker consultation reflect that the Veteran currently lived alone in his own residence.  He reported having a good support system from his family, including adult children, and some friends.  He denied having any social or culture problems.  He was currently employed as an attorney and endorsed several recreational activities.  He reported having depressive symptoms since returning from Iraq.  He reported that he was able to manage his depression and did not desire another scheduled social worker consultation.  

September 2007 VA psychiatric records reflect that the Veteran continued to have depressive feelings over his experiences in Iraq.  He also complained about poor concentration and irritability.  MSE showed the Veteran to have adequate hygiene.  He exhibited cooperative behavior, but had a dysphoric mood and constricted affect.  Olfactory hallucinations were noted.  He had thoughts of worthlessness and intrusive memories.  However, his thought process was coherent, relevant, and logical.  He was fully oriented.  The examiner noted a poor immediate memory, but assessed good judgment and insight.  She diagnosed major depression with PTSD features and listed a GAF of 65.  

Another September 2007 VA psychiatric clinic record reflects that the Veteran just had a bad nightmare.  MSE was notable for a tired appearance, anxious affect, retarded psychomotor activity, abnormal speech patterns, and illogical thought processes from perceptual disturbances and nihilistic thoughts.  The Veteran denied any suicidal or homicidal ideations.  The examiner assessed judgment as poor and insight as superficial.  He diagnosed PTSD, MDD recurrent, moderate to severe.  A GAF of 40 was listed.  

October 2007 VA psychiatric records reflect that the Veteran had continuing anxiety since he continued to be employed by the Army.  He had increased depression and anxiety, which the examiner attributed to chronic pain.  MSE showed the Veteran to have an appropriate appearance and cooperative attitude with anxiety and hypervigilance.  Speech was fluent, but halting with low volume and grave tone.  Thought process was logical, coherent, and relevant.   However, the Veteran had intrusive memories at work.  He denied any homicidal/ suicidal ideations.  The examiner assessed poor judgment and superficial insight.  The prior diagnoses were continued and the GAF score was lowered to 35.  

The Veteran had another VA psychiatric consultation in October 2007 with a different clinician.  He reported that he was unable to fully reassume work responsibilities since returning from Iraq.  He continued to have many previously reported symptoms.  MSE was substantially similar to prior reports.  The examiner diagnosed MDD, recurrent episodes/ moderate severity and rule out PTSD.  A GAF of 50 was listed.  

July 2008 VA psychiatric notes show that the Veteran continued to experience anxiety, frustration, nightmares, panic attacks, fatigue, and crying spells.  MSE showed the Veteran to present with an appropriate appearance and to be free of psychosis or similar perceptual disorder.  He exhibited an anxious mood, but had intact memory and good judgment.  The examiner assessed the Veteran's insight as good.  She concluded that the Veteran was experiencing panic attacks and pervasive anxiety.  An updated medication regimen was issued.  

September, November, and December 2008 VA psychiatric notes reflect a similar clinical assessment to the findings recorded in the July 2008 clinical notes.  Notably, a GAF of 60 was added and the Veteran was contemplating leaving work due its stressful nature.  

February 2009 VA psychiatric records show that the Veteran presented with a dysphoric mood and affect.  The examiner further characterized the Veteran as having a disorganized mental state and partial insight.  She reported that he denied homicidal or suicidal ideations.  She noted sleep disturbances.  She assessed the Veteran as having partial compliance to treatment and a poor response to medication.  Currently, the Veteran was upset over a work assignment and abruptly left a meeting.  Although he denied any self-harm impulses, he wanted to move away and leave his job.  He continued to experience significant anxiety working in a military environment, but could not leave work due to financial concerns.  The examiner lowered GAF to 54.  

In March 2009, the Veteran's treating VA clinician reported that she had treated him for several years for major depression and PTSD.  She stated that the Veteran's psychiatric disorders were aggravated by work.  She believed that he should not continue to work as a civilian attorney with the Defense Department due to his impairment in social and occupational functioning.  

May 2009 VA treatment records reflect that the Veteran continued to work and experienced great anxiety over it.  He believed he could not continue with his current job and wanted to receive medical disability.  He denied any homicidal/ suicidal ideation, but wanted to enroll in the Day Hospital program for additional treatment.  The examiner assessed PTSD and listed a GAF of 50-55.

May 2009 SSA records reflect that the Veteran reported that his psychiatric symptoms had increased in March 2009.  

June 2009 VA treatment records reflect that the Veteran had panic attacks and depression associated with work.  He was not currently working.  MSE was similar to February 2009 reports.  The examiner assessed severe PTSD and depression.  She listed a GAF of 60.  

Also in June 2009, the Veteran participated in the VA Day Hospital treatment program.  He reported that the medications had decreased his anxiety and aggressiveness, but he continued to have nightmares and depression.  He stated that he had visual and auditory hallucinations when alone.  He also alluded to paranoid ideations.  However, he acknowledged that his common law wife and newborn son gave meaning to his life.  He reported a brief moment of suicide ideation.  MSE showed a depressed mood and constricted affect, but was otherwise unremarkable.  He was admitted for full participation in the Day Hospital Program.  

The June 2009 discharge summary for the Day Hospital Program shows that the Veteran had a GAF of 65.  The clinician determined that the Veteran achieved maximum benefit and had improved symptoms, namely better mood and sleep.  Nonetheless, he continued to have fluctuating mood and numerous stressors.  He successfully participated in the program. 

In June 2009, the Veteran reported that his work duties as a civilian attorney for the Defense Department caused him to experience panic attacks and depression.  He requested disability retirement due to these symptoms.  He also cited impaired concentration as rendering him unable to work as an attorney.  

August 2009 SSA psychiatric report indicates that the Veteran had fair memory recall and cognitive processing capabilities, but suffered from diminished concentration and depressed mood.  The SSA evaluator assessed moderate, major depressive disorder.  

October 2009 SSA psychiatric report reflects that the Veteran had difficulty coping with domestic stressors.  Reported MSE indicated that he had good hygiene and communication, but he was repetitive, suspicious, and hypervigilant.  

November 2009 VA psychiatric records reflect that the Veteran continued to live with his common law wife and their 5 month old son.  He was not currently working.  He was upset over the divorce settlement with his former spouse.  He reported visual and auditory hallucinations in the courtroom.  He had an aggressive outburst and had to be restrained.  He expressed regret over it and indicated that he did not want to harm his former spouse.  Consequently, he believed his overall symptoms had worsened.  He noted a recent motor vehicle accident as an additional stressor.  He acknowledged vague suicidal ideations without a plan.  He reported good compliance with medications.  MSE was notable for a "very bad" mood, restricted affect, poor concentration, and poor insight.  Although he denied current homicidal/ suicidal ideations, the examiner assessed his risk level as moderate.  The Veteran was admitted for inpatient treatment under a diagnosis of acute PTSD exacerbation and mood symptoms.  The examiner noted multiple contemporaneous stressors as a cause.  He was admitted to prevent harm to himself and others and stabilize his condition.  A GAF of 35 was listed.      

November 2009 SSA daily activities report suggests that the Veteran had numerous psychiatric symptoms.  He reported that he left his house approximately two times per month due to panic attacks.  He had a poor short term memory and concentration problems.  He felt "chased by demons that want to kill me, I hear voices that tell me to destroy myself."  (VBMS efolder, May 28, 2015 Correspondence, p. 29) 

March 2010 SSA disability determination report lists a primary diagnosis of affective or mood disorders and a secondary diagnosis of a low back disorder.  

A May 2010 Department of Labor (DOL) report completed by a physician showed that the Veteran was unemployable due to severe depression and anxiety.  

September 2010 VA psychiatric records reflect that the Veteran retired due to medical problems.  He continued to have insomnia and intrusive memories.  He avoided all military activity.  MSE was significant for nightmares, dysphoric affect, and broad mood.  The examiner assessed insight as good and noted the Veteran was in contact with reality and without acute depressive symptoms.  She continued the major depression and PTSD diagnoses and assigned a GAF of 60.  

In October 2010, the Veteran's employer (U.S. Army) issued a letter officially removing the Veteran from Federal employment as a civilian attorney.  The action was effective on the date of the letter.  

In November 2010, a private physician (Dr. J.J.) issued a letter to the DOL.  It recounted the Veteran's psychiatric history and concluded that he was unemployable due to social and occupational impairment caused by various psychiatric symptoms.  He diagnosed severe major depressive disorder and PTSD.  A GAF of 50-41 was listed.  

December 2010 VA psychiatric records reflect that the Veteran had inpatient treatment for an acute exacerbation of symptoms leading to a suicide attempt.  He reported exacerbated symptoms from recent exposure to fireworks and noise.  The examiner assessed the Veteran's risk level as high.  MSE was notable for poor insight and judgment.  The Veteran showed improvement during course of hospitalization and reached maximum benefit from hospitalization.  He was discharged home after three days.  The clinician listed a GAF of 25-30 at admission and 60 at discharge.  

June 2011 VA psychiatric records reflect that the Veteran complained about generalized body pain.  MSE was notable for depression, sleep disturbances and a dysphoric mood/ affect.  The examiner maintained the prior diagnoses and listed a GAF of 55.

October 2011, January 2012, May 2012, September 2012, and December 2012 VA psychiatric records reflect substantially similar level of functioning and MSE findings as those recorded in the June 2011 VA psychiatric records.  

In February 2012, the Veteran was afforded another VA psychiatric examination.  The examiner listed a diagnosis of major depressive disorder and listed a GAF of 60.  She characterized his occupational and social impairment as productive of occasional decreases in occupational functioning.  The Veteran continued to live with his common law wife and young son.  He described having some social relationships, but not as many as he had in the past.  He was not working and received disability compensation.  He had two instances of inpatient psychiatric treatment.  He continued to take psychiatric medication, but believed it was ineffective.  He endorsed depressed mood and anxiety.  He also reported sleep disturbances, anxiety, and avoidant behavior.  The examiner reported that she believed the Veteran was not unemployable due to his neuropsychiatric disorder based upon her review of the claims folder.   

The Veteran is service-connected for a major depressive disorder, currently rated as 30 percent disabling prior to July 12, 2007 and 50 percent disabling thereafter.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  

The Veteran contends that higher initial ratings are warranted.  As explained below, the Board finds the service-connected depression approximates a severity of occupational and social impairment delineated by the 50 percent rating criteria prior to March 3, 2009 and a 70 percent rating criteria under the General Rating Formula.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9434.

(i) Prior to March 3, 2009

Prior to March 3, 2009, the Veteran's service-connected depression symptoms generally consisted of: depressed mood, anxiety, panic attacks, emotional detachment, sleep disturbances, intrusive memories, hypervigilant and isolative behaviors, poor concentration, irritability, crying spells, disorganized thoughts, abnormal speech patterns and illogical thought processes.  On one occasion olfactory hallucinations were noted.  

As explained below, the Board finds that the Veteran's service connected depressive symptoms to be most closely akin to reduced reliability in social and occupational function.  The depressive symptoms' frequency, severity, and duration most closely approximated flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  In other words, the symptoms delineated by the 50 percent rating under the General Rating Formula.  Id.; 38 C.F.R. § 4.130, DC 9434.

The record does not indicate that the severity, frequency or duration of the above symptoms relating to depression approximated deficiencies in most areas of social function.  Although the Veteran was divorced and lived alone, he reported satisfactory relationships with his children and did not indicate that he had any significant social problems outside work.  Indeed, later reports reflect that the Veteran entered a common law marriage, had another child, and resided with his new spouse and child.  (See VA treatment records from July 2007, August 2007, October 2007, July 2008, September 2008, November 2008, December 2008, February 2009, and June 2009).  His symptoms were not of a severity to warrant inpatient treatment or cause legal difficulties.  The reports prior to March 3, 2009 imply greater social function than contemplated by symptoms of a severity, frequency, or duration approximating deficiencies in most areas of a social and occupational function.  38 C.F.R. § 4.130, DC 9434.

For this period, the severity, frequency or durations of the Veteran's depressive symptoms did not approximate deficiencies in most areas of occupational function.  Despite work related stressors and associated limitations, he continued to be employed as an attorney.  Although he undoubtedly had occupational difficulties, the fact that he continued to work full time in his usual occupation weighs heavily against a finding that the severity, frequency or durations of the Veteran's depressive symptoms resulted in deficiencies in most areas of social and occupational function.  Id.   

The Board has considered July 2007, September 2007 and October 2007 reports indicating he had more severe symptoms typically associated with poorer social and occupational function.  These symptoms include abnormal speech patterns and perceptual disturbances.  Significantly lowered GAF scores were listed on July 2007, September 2007 and October 2007 clinical reports.  Nonetheless, these reports do not indicate that these additional symptoms resulted in a material decrease in the Veteran's baseline social and occupational function approximating reduced reliability in social and occupational function prior to March 3, 2009.  The Veteran remained employed.  He did not identify any new social problems, legal difficulty, or the like.  Again, his depressive symptom did not necessitate inpatient treatment at this time.  These reports are insufficient to show that his service-connected depression symptoms were akin to deficiencies in social and occupational function as delineated by the 70 percent rating criteria prior to March 16, 2009 in light of the above evidence weighing against deficiencies in most areas of social and occupational function.  Id.

For the above stated reasons, a 50 percent rating prior to March 3, 2009 for service-connected depression is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.

(ii) Beginning March 3, 2009

On March 3, 2009, the Veteran stopped working.  (February 2012 TDIU claim).  Shortly thereafter, his treating clinician authored a letter that the Veteran's work was causing a material increase in psychiatric symptoms.  She believed he should no longer work in his current job due to his severe social and occupational impairments.  The Board finds the date the Veteran left work to mark a factually ascertainable increase in the severity of the service-connected depression symptoms.  38 C.F.R. § 3.400(o).  This is because it is the first medical opinion from a clinician directly stating that the Veteran should not work due to an increase in severity of his psychiatric symptoms.  

Consequently, the Board finds that beginning March 3, 2009, the numerous psychiatric symptoms, such as low mood, anxiety, sleep disturbances, among others associated with depression, started to appear in a severity, frequency, and duration more closely akin to deficiencies in most areas of social and occupational function.  He additionally had episodes of suicidal ideation, more frequent perceptual disturbances, and an episode of aggressive outburst.  (See June 2009 VA Day Hospital summary; November 2009 and December 2010 VA inpatient treatment notes; November 2010 Dr. J.J. medical opinion).  He had two episodes of inpatient treatment for suicidal ideations.  See id.  During this period, the Veteran was unable to work due to psychiatric symptoms attributable to service-connected depression.  The Board notes the February 2012 VA examination report indicating that the Veteran had less severe depressive symptoms.  However, the examiner does not directly address the evidence above suggesting severe depression symptoms resulting in unemployability.  Accordingly, a 70 percent disability rating, but no higher, is granted beginning March 3, 2009 for service-connected depression.  38 C.F.R. § 4.130, DC 9434.

The evidence does not suggest service-connected depression symptoms approximating total social impairment.  Id. Although the Veteran is unable to work, he continues to live with his common law spouse and young son.  He has not reported any further legal difficulty, inpatient treatment, or other social conflict than the reports given above.  The clinical records repeatedly indicate that the Veteran is capable of presenting for outpatient treatment and exhibiting cooperative behavior.  (VA treatment records from June 2009 to December 2012).  Although he has reported some perceptual disturbances including delusions, overall he remains fully oriented and capable of managing his financial affairs.  The weight of the evidence is against a finding of total impairment in social function necessary for a total rating.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. §§ 4.3, 4.130, DC 9434.

(2) Right eye retinopathy 

The November 2007 rating decision granted service connection for right eye residual metamorphopsia status post serous chorioretinopathy (claimed as retinopathy).  It assigned an initial 10 percent disability rating under DCs 6099-6006.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 6099 refers to an unlisted disability of the eye.  DC 6006 refers to Retinitis.

VA revised the schedular rating criteria for the evaluation of eye disorders effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008.  As the Veteran filed his claim in May 2007, the regulations in effect prior to December 10, 2008, are for application.

VA regulations prior to December 10, 2008 provide that under 38 C.F.R. § 4.84a, DC 6006, retinitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 

The pertinent evidence consists of the July 2007 and February 2013 VA eye examination reports.  In July 2007, the Veteran had a VA eye examination.  Clinical examination showed corrected right eye visual acuity of 20/20-1 for far distances.  The examiner noted the history of metamorphopsia of the right eye since 1993.  Amsler grid testing confirmed inferior metamorphopsia.  Goldman perimetry showed moderate peripheral vision constriction with approximately 28 degrees of central visual field remaining not compatible with optic nerve findings.  As relevant, the examiner diagnosed residual metamorphopsia, status post central serous chorioretinopathy.  

In February 2013, the Veteran had a VA eye examination with review of the claims folder.  He noted the pertinent ocular treatment history.  It included a diagnosis for refractive error and corrective eyewear.  Clinical examination showed corrected bilateral vision to 20/40 or better at near and distance measurements.  Pupils were round and reactive to light.  External and internal eye examination was normal.  The examiner determined that the Veteran did not exhibit a visual field defect.  The examiner diagnosed maculopathy, right eye.  He reported that the vision loss is caused by the residual metamorphopsia after central serous retinopathy in the right eye and bilateral refractive errors.       

From the above reports, the worst vision the Veteran demonstrated in his right eye is 20/100 by virtue of concentric contraction of his visual field noted on the July 2007 VA examination report.  38 C.F.R. § 4.84a, Ratings for Impairment of Field Vision.  A rating in excess of 10 percent under Ratings for Central Visual Acuity Impairment is limited.  38 C.F.R. § 4.84a, Table V.  The Veteran has not demonstrated decreased corrected right eye vision beyond 20/100 during the claims period or left eye corrective vision less than 20/40.  The preponderance of the evidence weighs against assignment of a 10 percent rating based upon loss of central visual acuity.  See id.  

Similarly, the Veteran has not demonstrated concentric contraction of visual field to 15 degrees or less for a rating in excess of 10 percent under Ratings for Impairment of Field Vision.  38 C.F.R. § 4.84a, DC 6080 (2008).  He is not otherwise shown to have experienced incapacitating episodes due to his service-connected right eye disability.  See February 2013 VA examination report.  

For these reasons, the preponderance of the evidence weighs against assignment of a rating in excess of 10 percent for service-connected right eye residual metamorphopsia, status post central serous chorioretinopathy.  38 C.F.R. §§ 4.3, 4.7, 4.75, 4.84a.

(3)  Low back disability, currently rated as noncompensable prior to February 28, 2013, and 20 percent disabling thereafter.

The Veteran is currently in receipt of a noncompensable disability rating prior to February 28, 2013 and a 20 percent rating thereafter pursuant to Diagnostic Code (DC) 5241 for spondylolisthesis.  38 C.F.R. § 4.71a, DC 5242.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent rating: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

In July 2007, the Veteran was afforded a VA general medical examination.  He reported having chronic low back pain associated with a 2005 softball injury.  A detailed clinical evaluation for the lumbar spine was not performed.  However, the examiner's clinical observations included a "limping" gait.  

July 2007 VA primary care records reflect that the Veteran currently experienced low back pain.  The examiner noted a magnetic resonance imaging (MRI) study showing L5-S1 spondylotic changes with anterolisthesis due to bilateral spondylolysis.  She assessed low back pain with anterolisthesis.  

August 2007 VA treatment records show that the Veteran reported a history of low back pain beginning in 2005.  It radiated to his right lower extremity.  Clinical examination did not show tenderness, asymmetry, or deformity.  He exhibited a full range of active lumbar motion.  Manual muscle test showed full strength for all tested lower extremity muscles.  He had full deep tendon reflexes.  Babinsky sign was negative in both legs.  The examiner assessed chronic low back and associated radicular pain.  However, no neurological abnormality was observed upon clinical examination.  

In September 2007, the Veteran had a physical therapy (PT) evaluation for chronic low back pain.  The Veteran reported difficulties with functional movement in his lower extremities.   

October 2007 VA PT records show that the Veteran had a flare-up of low back pain.  He was treated with a transcutaneous electrical nerve stimulation (TENS) unit and hot packs.  Additionally, the clinician noted moderate antalgic gait of the right leg and severe tenderness of the right lumbo-sacral area.  

October 2008 private electromyography (EMG) suggested left peroneal mononeuropathy, axonal type, early peripheral neuropathy, and chronic left lumbar radiculopathy (L5).  

In June 2009, the Veteran had a VA spine examination with review of the claims folder.  He reported having two in-service low back injuries.  He had received PT.  He was currently using a cane for balance, medication, and TENS as treatment.  He had pain levels of 10/10 during flare-ups.  He stated that he was unable to play golf.  Upon query, he denied any urinary or bowel symptoms.  He affirmed having lumbar fatigue, decreased motion, stiffness, weakness, spasms, and pain.  It was associated with long sitting or standing.  He also had radiating pain to his left leg.  He believed he could only walk a quarter of a mile and was unable to walk or stand for more than 20 minutes.  Clinical examination showed the Veteran to have a normal posture, but an antalgic gait with slow propulsion.  The examiner noted lumbar flattening as an abnormal spinal curvature.  For thoracic sacrospinal muscles, she noted bilateral guarding, pain with motion, and tenderness.  However, she did not believe the muscle spasm caused abnormal gait or spinal contour.  Motor testing for bother lower extremities was normal (5/5), except for ankle dorsiflexion and great toe extension.  Range of motion testing showed flexion to 70 degrees, extension to 5 degrees, left and right lateral flexion to 15 degrees, and right and left lateral rotation to 5 degrees.  The examiner noted pain upon movement.  Upon repetitive motion, flexion to 55 degrees, extension to 0 degrees, left and right lateral flexion to 10 degrees, and right and left lateral rotation to 0 degrees.  The examiner assessed muscle tone as normal and reported that muscle atrophy was not present.  Sensory evaluation showed diminished sensation in left lower extremity vibration, pinprick, light touch, and position sense.  Reflexes were normal.  The examiner reviewed the July 2007 MRI and October 2008 EMG studies.  She diagnosed lumbar spondylolisthesis and left lumbar radiculopathy.  

January 2009 VA treatment records reflect that the Veteran widespread musculoskeletal pain.  He had seven sessions of pool therapy.  He believed it was helpful, but he continued to have 7/10 low back pain and associated loss of balance.  The clinician referred the Veteran to orthopedic surgery.  

In May 2009, SSA records reflect that the Veteran believed his overall disability had increased in March 2009.  The Veteran cited severe back pain.  

In June 2009, the Veteran reported that he took Gabapentin, non-steroid anti-inflammatory drugs, and muscle relaxants.  He had sought emergency room treatment for flare-ups of pain.  He currently used a cane for ambulation and a TENS unit daily for pain relief.   

In July 2009, the Veteran underwent a SSA musculoskeletal evaluation.  Clinical examination showed the Veteran to have a normal gait.  He ambulated with a cane due to dizziness.  Clinical evaluation showed the Veteran to have normal lumbar lordosis without loss of motion.  Muscle strength, reflexes, and sensatory were deemed normal.  The examiner assessed lumbago.  He included separate clinical worksheets indicating that the Veteran had a normal gait, full lumbar flexion and extension.  

July 2009 X-rays taken as part of SSA evaluation showed generalized demineralization of the osseous structures and degenerative changes along the lower thoracic and lumbar spine and involving the bilateral sacroiliac joints and Grade-I spondylolisthesis at L5-S1.  

August 2010 VA PCP records reflect that the Veteran complained about lumbar muscle spasms.  Clinical examination showed that he was not in acute distress, but he did demonstrate an unspecified decrease in lumbar motion.  The examiner assessed chronic low back pain and noted medication for muscle spasms.  

June 2011 VA PCP records reflect a similar clinical assessment as those recorded in August 2010 notes.  

VA reexamined the Veteran in February 2013.  The examiner diagnosed lumbar anterolisthesis of L5 over S1 secondary to spondylosis and left L5 radiculopathy.  The Veteran reported daily low back pain with temporary improvement from pain medication.  However, the drowsiness side effects limited his daily activities.  He denied flare-ups of low back pain.  Range of motion testing showed forward flexion to 35 degrees with pain beginning at 10 degrees.  Extension was to 15 degrees with pain at 10 degrees.  Right and left lateral flexion and right lateral rotation were to 20 degrees with pain beginning at 10 degrees.  Left lateral rotation was to 20 degrees with pain beginning at 5 degrees.  Repetitive motion did not further diminish movement.  The examiner identified functional impairment as pain on movement.  He noted lumbar tenderness; however, it was not significant enough to result in guarding or muscle spasm.  Muscle strength testing showed uniformly 4/5 motor strength in both lower extremities.  Muscle atrophy was not found.  Reflexes showed hypoactive findings (1/2) in the left ankle with otherwise normal findings.  Sensory examination showed decreased sensation in the left foot/toes with otherwise normal findings.  The examiner assessed moderate intermittent pain, paresthesias, and numbness due to left lower extremity radiculopathy.  He reported that intervertebral disc syndrome was not present.  He stated that the Veteran constantly used a cane due to back pain and antalgic gait.    

The Veteran contends higher initial ratings are warranted.  The Board finds that a 10 percent rating prior to June 29, 2009 and a 20 percent rating thereafter is warranted as explained below.  38 C.F.R. § 4.71a, DC 5242. 

(i) Prior to June 29, 2009

The Board resolves reasonable doubt in the Veteran's favor and finds that a 10 percent rating is warranted for service-connected low back disability prior to June 29, 2009.  Review of the medical records from this period suggests that his lumbar symptoms waxed and waned.  (Compare August 2007 VA treatment records to October 2007 VA PT records).  Notably, October 2007 VA PT records include a clinical assessment of severe lumbar tenderness.  The 10 percent rating criteria contemplate localized tenderness without additional manifestations of altered gait or abnormal spinal contour.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5242.  When viewed with the June 29, 2009 VA examination report, it is reasonable to infer that the Veteran was experiencing similar symptoms of lumbar tenderness and the like during this period.  

A rating in excess of 10 percent is not warranted prior to June 29, 2009.  38 C.F.R. § 4.71a, DC 5242.  The medical records do not show that the Veteran approximated the requisite limitation of motion, nor do they show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  The Board notes clinical evaluations indicating that the Veteran had an abnormal gait.  (July 2007 VA general examination; October 2007 VA PT records).  The records are unclear as to whether the gait abnormality is attributable to severe lumbar muscle spasm or guarding.  The June 2009 VA examiner reported that it was not.  Moreover, the Veteran is service-connected for right peripheral neuropathy at this time and the record is unclear what effect this separately rated disability had on the Veteran's gait abnormality.  38 C.F.R. § 4.14.  

(ii) Beginning June 29, 2009

Beginning June 29, 2009, a 20 percent rating for a low back disability is assigned based upon the contemporaneous VA examination report.  38 C.F.R. § 4.71a, DC 5242.  It demonstrated that Veteran's forward lumbar flexion range of motion during repetitive movements approximated the 20 percent rating criteria.  Id.; 38 C.F.R. §§ 4.40, 4.45. 

Ratings in excess of 20 percent are limited.  38 C.F.R. § 4.71a, DC 5242.  The clinical reports do not show that the Veteran has the requisite limitation of motion or ankylosis of the lumbar spine.  (See June 2009 and February 2013 VA spine examination reports).  The Board notes the Veteran's reports of pain.  38 C.F.R. §§ 4.40, 4.45.  Nonetheless, an increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examinations taken in June 2009 and February 2013, with regard to his lumbar spine, pain/ discomfort was the major functional impact.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain has been considered in the 20 percent disability rating for his low back disability.  While acknowledging the effects on his daily activities reflected in the VA examination report of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Id.

The Veteran is not shown to have intervertebral disc syndrome, nor otherwise have incapacitating episodes of back pain necessitating physician directed bed rest.  (See June 2009 and February 2013 VA spine examination reports).  Additional ratings based upon incapacitating episodes or neurological manifestations are not warranted.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board notes that the Veteran is in receipt of a 10 percent rating beginning June 8, 2009 and 20 percent rating beginning February 28, 2013 thereafter for left lumbar radiculopathy.  38 C.F.R. § 4.71a, DC 8520.  The clinical assessments are limited to left lumbar radiculopathy.  The clinical evidence does not show that the Veteran has any additional neurological disorder attributable to his low back disability.  It also does not suggest that the Veteran experienced moderate radiculopathy symptoms prior to June 8, 2009 or more severe neurological symptoms.  Higher initial ratings for associated neurological impairment are not warranted.  Id.  

(4) Hypertension, current rated as noncompensably disabling

The Veteran is service-connected for hypertension.  It is rated under DC 7101.  38 C.F.R. § 4.104, DC 7101.  DC 7101 provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id. A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  Id. 

July 2007 VA examination report reflects that the Veteran had a diagnosis of hypertension beginning in 2006.  The examiner described the condition as stable on medication.  Clinical examination showed blood pressure readings of 150/90; 140/90; and 138/88.  The examiner diagnosed hypertension.  He reported that it did not have significant effect on the Veteran's occupation or daily activities.  

VA treatment records from June to October 2007 note the following blood pressure readings: 113/73 on June 6, 2007; 137/81 on June 28, 2007; 138/82 on August 20, 2007; 138/91 and 128/85 on September 13, 2007; 130/80 on October 11, 2007; 144/88 on October 15, 2007; and 114/66 on October 29, 2007. 

VA primary care records from October 2009 to June 2011 note the following blood pressure readings: 124/78 from October 2009; 131/82 from August 2010; 121/76 from January 2011; and 122/82 from June 2011.  

VA reexamined the Veteran for hypertension in February 2013.  The examiner reported that the disease had been stable since the July 2007 VA examination.  The Veteran continued to take medication for treatment.  Contemporaneous blood pressure readings were: 128/80, 130/80, and 130/82.  The examiner reported that the disease did not pose any functional impairment.  Notably, a March 2013 Chest X-ray was negative for cardiopulmonary disease. 

In summary, there is no evidence of a history predominant diastolic blood pressure of 100 or more or a predominant systolic blood pressure of 160 or more.  Although the Veteran has provided subjective reports asserting that his hypertension disability warrants a higher rating, the objective clinical evidence does not support his assertion.  His reports alone are not probative evidence to support a compensable rating in light of the clinical evidence recited above.  Caluza, 7 Vet. App. at 510-511.  Although he has taken medication, he has not had a history of readings that would warrant the compensable rating and DC 7101 contemplates the ameliorative effects of medication.  38 C.F.R. § 4.104, DC 7101; Jones v. Shinseki, 26 Vet. App. 56 (2012).  The criteria for a higher rating for hypertension have not been met or nearly approximated at any time during the claims period.  Id.  A compensable rating for hypertension is denied.  Id.

(5) Hemorrhoids

The Veteran's service-connected hemorrhoids are rated pursuant to DC 7336.  38 C.F.R. § 4.114, DC 7336 (2014).  Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  Id.

July 2007 VA general medical examination reflects that the Veteran had hemorrhoids with a date of onset in 2006.  He reported noticing fecal bleeding.  He then had a colonoscopy, which indicated internal hemorrhoids.  The examiner assessed the condition as stable.  The Veteran denied any ongoing treatment for it.  Clinical examination confirmed internal and external hemorrhoids.  No bleeding, thrombosis, prolapse, or fissures were observed.  The hemorrhoids were reducible.  They did not cause episodes of incapacitation.  

VA primary care records from July 2007 to June 2011 do not show any complaints or treatments for hemorrhoids.  

At the February 2013 VA examination, the Veteran reported that his hemorrhoids had been stable since July 2007.  He believed having a high fiber diet prevented any recurrence of symptoms.  He denied any surgical intervention.  Clinical examination was normal and did not show any external hemorrhoids.  

The Board finds that a compensable rating for hemorrhoids is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336 (2014).  The evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  The February 2013 examiner did not diagnose hemorrhoids.  It appears that the hemorrhoids are asymptomatic since the Veteran has not received any medical treatment for them.  For these reasons, a compensable initial rating for service-connected hemorrhoids is denied.  Id.

(6) Scars of the right shoulder and back
 
The Veteran's service-connected right shoulder and back scars are each currently rated as noncompensable under DC 7805 for painful scars.  38 C.F.R. § 4.118, DC 7805.  The claims date to May 2007.  Beginning October 2008, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended.  The regulations clearly state that the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his original claim in May 2007, only the pre-October 2008 version of the schedular criteria is applicable.  He did not specifically request consideration under the new provisions.  See 38 C.F.R. § 4.118 (2014).  

The currently assigned DC 7805 contemplates a scar, other than the head, face, or neck, and provides ratings based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).   Other potentially applicable DCs are listed below.  38 C.F.R. § 4.118, DC 7801, 7802, 7803, 7804 (2008).  

DC 7801 contemplates a scar, other than the head, face, or neck, that is deep or cause limited motion.  It provides a 10 percent evaluation area or areas exceed six square inches (39 square centimeters). 

DC 7802 contemplates a scar, other than the head, face, or neck, that are superficial and do not cause limited motion.  It provides a 10 percent evaluation for area or areas of 144 square inches (929 square centimeters) or greater.  

DC 7803 contemplates a scar, other than the head, face, or neck that is superficial and unstable on examination.  It provides a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) (2008). 

DC 7804 contemplates a scar that is superficial and painful on examination.  It provides a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1), (2) (2008). 

July 2007 VA general examination reflects that the Veteran reported a history of having a sebaceous cyst removed from his upper back around 1992 or 1994.  He also had another scar from right shoulder surgery in 2006.  He reported having some numbness sensation.  The examiner assessed the scars as stable.  They were not under active treatment.  Clinical examination showed surgical scars affecting the right shoulder and left upper back.  

VA primary care records from July 2007 to June 2011 do not show any complaints or treatments for either scar.  

February 2013 VA scar examination report shows diagnoses of right shoulder surgical scar and back surgical scar status post cyst excision.  The examiner reported that the scars are neither painful, nor unstable.  The examiner described the right shoulder scar as an arthroscopy surgical scar affecting the middle deltoid, lateral deltoid, and posterior deltoid.  It was superficial and consisted of three scars measuring 1 by 1 centimeters (cm).  He also described a mid-back scar at superior thoracic level.  It was superficial and measured 3 by 0.5 cm.  The examiner reported that the right shoulder and back scar areas were each less than 6 sq. cm.  He reported that neither scar caused limitation of motion of the affected body part or caused any additional functional impact.   

The Board finds that the evidence weighs against the claims for compensable initial ratings for both the right shoulder and residual back scars.  38 C.F.R. §§ 4.3, 4.7, 
4.118, DCs 7801-7805 (2008).  The evidence suggests that both the right shoulder and back scar symptoms are limited to superficial skin abnormalities affecting a very small area.  (See July 2007 and February 2013 VA examination reports).  The scars are not deep, painful, or unstable.  Id.  They are not shown pose functional impairment to the right shoulder or spine.  Id.  Overall, the record does not present a basis to award an initial compensable rating for the postoperative scars on the right shoulder or back.  38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7801-7805 (2008).

III.  Additional rating considerations

Extraschedular ratings

When the schedular evaluations are deemed inadequate, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular criteria reasonably described all of the symptoms attributable to the service-connected disabilities.  The evidence does not show that the Veteran has any unusual symptoms attributable to his service-connected disabilities or typical symptoms associated with his service-connected disabilities that are of a severity significantly greater than those contemplated in the schedular rating criteria.

The Board also notes that under Johnson, supra, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, probative evidence indicates that the Veteran does not have extraordinary symptoms when viewing the combined effects of all his service-connected disabilities together.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that has not been attributed to a specific service-connected disability.  (See July 2007, June 2009, February 2012, February 2013 VA examination reports).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to TDIU

The record shows that the Veteran was last gainfully employed on March 3, 2009.  (February 2012 TDIU claim; April 2012 employer report).  He is currently in receipt of a TDIU award effective October 2, 2010 based upon multiple service-connected disabilities.  The issue is whether an effective date prior to October 2, 2010 is warranted as part of the appeal for higher initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Generally, the effective date of an award of disability compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  

The record shows that the Veteran was last gainfully employed on March 3, 2009.  (February 2012 TDIU claim).  SSA recognizes the Veteran as disabled on this date as well.  At that time, he meets the schedular criteria based solely upon his service-connected depressive disorder, rated as 70 percent disabling.  38 C.F.R. § 4.16(a).  The RO assigned the effective date based upon an October 1, 2010 notice of removal from Federal service. 

The record does not suggest that the Veteran had any earned wages between March 3, 2009 and October 1, 2010.  The medical evidence strongly suggest that the Veteran was unable to work beginning March 3, 2009 primarily due to his service-connected depressive disorder.  (See March 2009 VA psychiatric records; October 2009 SSA psychiatric evaluation; May 2010 Dept. of Labor report; February 2012 TDIU claim).  Consequently, an effective date of March 3, 2009 is granted for TDIU.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. § 3.400.  

IV.  Service connection claims

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(1)  Achilles tendonitis

Service treatment records (STRs) from April 1985 reflect that the Veteran had pain, swelling, and a callus on his right heel.  December 1992 STRs reflect that the Veteran had calcaneal spurs in both heels.  In January 1993, he was assessed as having tendonitis in both heels and advised not to jump or run.  March 1993 STRs reflect an assessment of bilateral Achilles tendonitis.  More recent STRs from December 2005 and May 2006 document complaints about bilateral heel pain, which were assessed as Achilles tendonitis.  

At the July 2007 VA general medical examination, the examiner noted a date of onset of 1990.  The Veteran reported that he used to frequently run.  He developed pain on the back of his feet and sought medical attention.  He received physical therapy and was informed that he had heel spurs.  He also reported that while he was in Iraq, these symptoms returned.  He reported having intermittent symptoms.  Clinical examination was unremarkable.  However, an X-ray report noted enthesopathy of the Achilles tendon, bilaterally.  The examiner diagnosed Achilles tendonitis, based upon the evidence of record.  He characterized it as asymptomatic upon examination.  

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral Achilles tendonitis is warranted.  STRs clearly document that the Veteran had Achilles tendonitis.  Although the July 2007 VA examiner commented that it was currently asymptomatic, he maintained a current diagnosis for it.  His citation to "evidence of record" is tantamount to maintaining a current diagnosis on the basis of STRs.  It also implies that the current diagnosis is related to service.  Accordingly, service connection for bilateral Achilles tendonitis is granted.  

(2) Bilateral shoulder and neck disabilities

STRs show that the Veteran complained about shoulder pain on multiple occasions.  An August 2005 report shows that the Veteran fell during a softball game and was treated for low back pain.  (He later attributed this injury as the cause of his bilateral shoulder pain).  Notably, a March 2006 STR X-ray report shows that the Veteran had degenerative changes in both acromioclavicular (AC) shoulder joints.  He even had surgery on his right shoulder in July 2006.

June 1993 VA treatment records include an X-ray report of the cervical spine reflecting that the Veteran had mild degenerative changes.  The day before separation (August 23, 2006) private medical records show that the Veteran complained about cervical tenderness.  An October 2006 magnetic resonance imaging (MRI) report shows that the Veteran had a cervical disc protrusion.  He was referred for physical therapy and a neurosurgical consultation.  

Arthritis is a chronic disease and will be presumed to have been incurred in service if manifested to 10 percent degree prior to the end of the first post service year.  38 C.F.R. §§ 3.307, 3.309.  In this instance, June and 1993 and March 2006 X-ray reports confirm that the Veteran had bilateral shoulder and cervical spine arthritis in service.  The Veteran reports pain in these joints.  38 C.F.R. § 4.71a, DC 5003.  
The current evidence of X-ray findings of arthritis for these joints and the Veteran's reports of pain are sufficient to substantiate these service connection claims.  
Service connection for bilateral shoulder and cervical spine arthritis is granted.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.

(3) Glaucoma, claimed as ocular hypertension

August 1993 STRs reflect that the Veteran reported a history of right eye vision difficulties over the past 4 to 5 months.  Retinopathy was listed in the assessment.  

September 1993 separation examination notes that the Veteran had retinopathy in both eyes and a distant vision defect.  He was referred for further ophthalmology treatment. 

October 1993 STRs show that the Veteran had a foreign particle contact in his left eye.  The examiner assessed conjunctivitis.  November and December 1993 STRs reflect that the Veteran continued to be assessed as having right central serous chorioretinopathy and was being held from separation due to it.  The examiner consulted another physician and determined that the Veteran's separation should not be delayed further due to it.  

January 2005 STRs show that the Veteran had retinopathy in both eyes.  
October 2005 STRs reflect that the Veteran had high intraocular pressure in both eyes.  June 2006 STRs show that the Veteran was assessed as having early stage glaucoma.  

July 2007 VA ophthalmology examination reflects that the Veteran had a history of central serous chorioretinopathy of the right eye in 1993.  Clinical examination showed some refractive error in each eye.  The examiner noted the pertinent STRs showing right eye metamorphopsia since 1993.  Amsler grid testing showed inferior metamorphopsia for the right eye.  The examiner diagnosed refractive error, residual metamorphopsia status post central serous chorioretinopathy, and mild ocular hypertension.  

Resolving all reasonable doubt in favor of the Veteran, service connection for ocular hypertension is warranted.  STRs document that the Veteran had elevated ocular pressure in service.  In June 2006, an ophthalmologist characterized it as early stage glaucoma.  Although the Veteran is not currently treated for glaucoma, the July 2007 VA examiner noted elevated ocular pressure.  The above evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus for the claimed glaucoma.  38 C.F.R. §§ 3.102, 3.303. 

(4) Dermatitis and skin lesions of the occipital regions and scalp

January 1990 physical evaluation shows that the Veteran had scalp lesions.  October 1990 STRs reflect continuing scalp lesion.  An assessment of acne neurotic miliaris was made. June 1991 STRs show that the Veteran had a widespread rash affecting his entire body over the past two days.  The examiner assessed allergic dermatitis.  December 1991 STRs reflect that the Veteran had sebaceous dermatitis.

September 2004 STRs indicate that the Veteran had a right arm rash and lesion in the area where he recently received a smallpox vaccine.  Additional symptoms of pain, nausea, headache, and malaise were also noted as associated with the vaccine.  The examiner assessed cellulitis secondary to recent smallpox vaccine.  

October 2004 STRs reflect treatment for Athlete's foot.  February 2006 STRs reflect that the Veteran again experienced a widespread rash.  

December 2006 medical records indicate that the Veteran had multiple skin lesions, described as macules.  The examiner assessed dermatitis.  Subsequent December 2006 medical record showed that the skin disorder was described as prurigo-like nodules on the posterior neck/ occipital scalp.  

In his May 2007 claim, the Veteran described his skin disability as chronic dermatitis.

At the July 2007 VA general medical examination, the Veteran reported initially having a rash on his neck and occipital area of his scalp.  It improved with treatment.  Then in Iraq, he developed a generalized widespread rash.  When he returned from Iraq, he then developed dermatitis of his neck and scalp.  His treating dermatologist had related his dermatitis to his psychiatric disorder.  Dermatological examination showed the Veteran to have hypertrophied skin affecting the scalp and occipital area.  The examiner reported that there was no evidence of dermatitis during the examination.  

October 2009 VA primary care records reflect that review of systems (ROS) for the skin was negative.  Similar assessments were made in August 2010, January 2011, and June 2011 VA primary care records. 

The Board finds that service connection is warranted for dermatitis, to include skin lesions of the scalp and occipital regions.  STRs from 1990 reflect that the Veteran had similar dermatological abnormalities.  He was again treated for a similar skin condition shortly after service in December 2006 and the examiner specifically assessed dermatitis.  Although it appears the Veteran's dermatitis has resolved, the December 2006 report is sufficient to show a current dermatitis diagnosis.  McClain, supra.  (Briefly, the Board notes that the Veteran filed his current claim within a year of separation and the claims period dates to separation.  38 C.F.R. § 3.400(b)(2)(i)).  Scalp and occipital skin abnormalities were further noted on the July 2007 VA general medical examination.  The above evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus for dermatitis, to include skin lesions affecting the scalp and occipital areas.  38 C.F.R. §§ 3.102, 3.303; McClain, supra.


ORDER

An initial rating of 50 percent prior to March 3, 2009 and 70 percent thereafter for service-connected depressive disorder is granted.  

An initial rating in excess of 10 percent for a right eye disability is denied.  

An initial rating of 10 percent prior to June 29, 2009 and 20 percent thereafter for service-connected lumbar spine disability is granted.  

A compensable initial rating for hypertension is denied.  

A compensable initial rating for hemorrhoids is denied.

A compensable initial rating for right shoulder scars is denied.

A compensable initial rating for a back scar is denied.

Service connection for Achilles tendonitis is granted.

Service connection for a left shoulder disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for a neck disability is granted.

Service connection for glaucoma is granted. 

Service connection for dermatitis, to include skin lesions of the scalp and occipital regions, is granted.

A TDIU beginning March 3, 2009 is granted.  


REMAND

Bilateral plantar fasciitis

Clarification is needed for the February 2013 VA podiatry examination.  The examiner characterizes the Veteran's service-connected foot disability as a foot injury.  The record does not show that the Veteran injured either foot.  Rather, he is service-connected for bilateral plantar fasciitis.  More information is needed from the February 2013 VA examiner or a suitable qualified clinician to resolve the conflicting evidence. 

Sinusitis

The February 2013 VA sinus examination report indicates that the Veteran received private medical treatment for sinusitis.  These private medical records have not been obtained.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  It does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2) with regard to these referenced medical records.

Bilateral elbow pain, claimed as joint pain 

Although there are multiple VA examination reports available, it does not appear that the Veteran has received an adequate VA examination specifically for this claim.  The Veteran has been separately evaluated for orthopedic disabilities pertaining to the bilateral shoulder, neck, and low back.  August 2006 STRs indicate that the Veteran may have had a bilateral elbow injury.  At the July 2007 VA examination, the examiner described the "joints" condition as consisting of a bilateral shoulder disability from a softball injury.  He did not receive a separate orthopedic evaluation specifically for this claim at that time.

January 2009 VA treatment records reflect that the Veteran had "multiple body pain" and specifically noted pain affecting the low back, neck, left shoulder, plantar, and right elbow regions.  

In his April 2009 substantive appeal, the Veteran requested a rescheduled VA examination for this claim.  In June 2009, the Veteran further clarified that he desired his joint pain claim to be evaluated as a bilateral elbow disability.  In this case, the Board finds that a VA joint examination is needed to determine if the Veteran has any separate elbow disorder related to service that has not been previously considered.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private medical records for sinusitis treatment.  Take appropriate action based upon his response.  Provide releases for VA to obtain any private medical records on his behalf.  If the Veteran fails to furnish necessary releases for private medical records, inform him that he may submit these records himself.  If the records are unavailable, the Veteran should be advised of this fact.

2.  Obtain all VA treatment records pertaining to bilateral plantar fasciitis, sinusitis, and bilateral elbow disability for the Veteran after October 2011.  

3.  Contact the February 2013 VA podiatry examiner for an addendum medical opinion.  If he is unavailable, contact a suitably qualified clinician.  The paper and electronic claims folders must be given to the examiner for review.  

The examiner is asked to explain why the Veteran's service-connected bilateral plantar fascia is characterized as a foot injury in light of the Veteran's medical history.  He or she may also provide another characterization in light of the Veteran's podiatry history.  A clinical rationale must be provided in support of any medical opinion.   

4.  Then, schedule the Veteran for an elbow examination with an appropriately qualified clinician.  The paper and electronic claims folders must be given to the examiner for review.  The examiner must interview the Veteran about his medical history and current symptoms and then conduct a clinical evaluation with any necessary testing.  

After completing the above, the examiner must provide the following opinion:

 Is it at least as likely as not (50 percent or greater probability) that any current elbow disability is attributable to the Veteran's period(s) of military service?  The examiner is directed to review the August 2006 diagnosis of bilateral triceps barchii insertional enthesophytes and December 2008 right elbow MRI report. 

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his in-service injuries and his recollections of elbow pain and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


